11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
 
Norris, a Dover Resources Company
            Appellant
Vs.                  No. 11-03-00309-CV – Appeal from Ector County
Meister Industries
            Appellee
 
            Norris, a Dover Resources Company, has filed in this court a motion to dismiss its appeal. 
In its motion, appellant states that the parties have settled and resolved their differences and that it
no longer wishes to prosecute its appeal.  The motion is granted.
            The appeal is dismissed.
 
                                                                                    PER CURIAM
 
April 15, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.